                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                         No. 4:12-CR-30-1H
                          No. 4:18-CV-74-H




OZAY RICHARDSON,                    )
     Petitioner,                    )
                                    )                  ORDER
     v.
                                    )
UNITED STATES OF AMERICA,           )
     Respondent.                    )


     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #91].            The government

filed a motion to dismiss, [DE #94], to which petitioner responded,

[DE #97].   This matter is ripe for adjudication.

                               BACKGROUND

     On July 9, 2012, petitioner pled guilty, pursuant to a written

plea agreement, to possession of a firearm and ammunition by a

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924, (Count One).

On December 12, 2012, petitioner was sentenced to a total term of

imprisonment of 204 months.     Petitioner did not appeal.

     Petitioner filed his first motion to vacate pursuant to 28

U.S.C. § 2255 on November 15, 2013, [DE #41, #46].          On January 7,

2015, the court granted in part the government’s motion to dismiss

and two of petitioner’s claims were referred to the United States

Magistrate Judge for evidentiary hearing.         [DE #52].     On May 3,



       Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 1 of 7
2016, the court granted petitioner’s motion to vacate, [DE #41 and

#46], and vacated the judgment, [DE #38].           [DE #68].       Petitioner

was resentenced on July 12, 2016 to a total term of imprisonment

of 120 months.     [DE #84].       Petitioner, through counsel, filed a

notice of appeal, and this court was affirmed by the Fourth Circuit

Court of Appeals on September 6, 2017.          [DE #88].

      Petitioner filed the instant motion to vacate pursuant to 28

U.S.C. § 2255 on April 18, 2018, [DE #91], arguing (1) counsel

rendered ineffective assistance by failing to object to and argue

against the six-level enhancement under U.S.S.G. § 3A1.2(c)(1);

and   (2)   appellate   counsel    rendered    ineffective    assistance    by

failing to raise petitioner’s claim correctly on appeal, that claim

being that trial counsel was ineffective for failing to object and

argue against the six-level enhancement.              [DE #91 at 4, 5].

Petitioner also requests an evidentiary hearing.             [DE #97 at 5].

                           COURT’S DISCUSSION

            i.   Standard of Review

      To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).     First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.          Id. at 687-91.     In making this

determination,    there   is   a    strong    presumption    that    counsel’s

conduct was “within the wide range of reasonable professional

                                      2

        Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 2 of 7
assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”           Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).        Second, petitioner “must show that

there   is   a   reasonable    probability      that,    but   for   counsel’s

unprofessional errors, the result of the proceeding would have

been    different.    A   reasonable       probability   is    a   probability

sufficient to undermine confidence in the outcome.”                Id. at 694.

“To show prejudice in the context of appellate representation, a

petitioner must establish a ‘reasonable probability . . . he would

have prevailed on his appeal’ but for his counsel’s unreasonable

failure to raise an issue.”         United States v. Rangel, 781 F.3d

736, 745 (4th Cir. 2015) (quoting Smith v. Robbins, 582 U.S. 259,

285-86 (2000)) (citing United States v. Mannino, 212 F.3d 835,

845-46 (3d Cir. 2000)) (internal quotations omitted).




                                       3

         Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 3 of 7
            ii.   Analysis

                  a. Alleged Ineffective Assistance at Sentencing

      Petitioner contends he expressed his desire for counsel to

object to the six-level enhancement at re-sentencing, and counsel

informed petitioner that he did not know if he could make that

objection at petitioner’s re-sentencing and failed to make the

objection, even though petitioner requested him to do so. 1 [DE #91-

1 at 9-12; DE #91-2 at 2].          Petitioner contends that if counsel

had objected to the six-level enhancement, the enhancement would

not have applied, and petitioner would have had a reasonable

probability of receiving a sentence below 120 months.              [DE #97 at

1-2].   Petitioner contends by failing to object, counsel failed to

preserve the objection for appellate review.                [DE #97 at 2].

Petitioner also notes that he sought to object to the six-level

enhancement at his original sentencing, and his attorney withdrew

the objections at the hearing.         [DE #91-1 at 11 n. 2; DE #91-2 at

1-2].   Petitioner contends the six-level enhancement was without

a basis in fact because at no point in the incident leading to his

arrest did he point a firearm at the officer or attempt to do so.

[DE #91-2 at 3].




1 The court notes at resentencing, counsel for petitioner noted petitioner still

maintained objections but that “we’re not going to argue these enhancements,
they have been ruled on.” Counsel for petitioner argued for a downward variance
to 77 months. [DE #86 at 5-6].

                                       4

        Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 4 of 7
      Petitioner contends when he told counsel to argue against the

six-level enhancement, counsel advised petitioner that he had

fourteen days to appeal and filed an appeal, and subsequently

withdrew.     [DE #91-2 at 2; DE #79; DE #81; DE #83].

      Petitioner has failed to show prejudice.                  Both the PSR and

resentencing memorandum detailed facts supporting application of

the   six-level     enhancement     for       assaulting    a   law   enforcement

officer.     [PSR at 4-5, ¶6; DE #71 at 1].

      The   Modification     to   the   Presentence        Investigation   Report

provided:

      In addition, while fleeing from the officer and after
      being apprehended, the defendant struggled with the
      officer and retrieved a firearm from his waistband and
      placed the firearm to the officer’s chest. The officer
      grabbed the firearm with both hands and dislodged the
      firearm from [petitioner’s] grasp. The [petitioner’s]
      action presented a substantial risk of bodily injury to
      the officer.    As a result, a 6-level increase is
      warranted because the firearm created a substantial risk
      of bodily injury to the officer and assaulted such
      officer during the course of the offense or immediate
      flight from therefrom [USSG § 3A1.2(c)(1)].


      At the re-sentencing hearing, this court noted this conduct

on the record and stated the six-level enhancement was warranted.

[DE #86 at 3-4].       However, even if counsel had objected and this

objection had been granted, petitioner contends his appropriate

guideline range without the enhancement would have been 110 to 137

months.     A sentence of 120 months would still have been a sentence

within the guidelines.       Therefore, even if counsel had objected at

                                          5

          Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 5 of 7
the re-sentencing hearing to the six-level enhancement, petitioner

has   not     presented     evidence         to    show    “but     for    counsel’s

unprofessional errors, the result of the proceeding would have

been different.”       Strickland, 466 U.S. at 694.               Therefore, this

argument is without merit.

                    b. Alleged Ineffective Assistance on Appeal

      Petitioner contends appellate counsel rendered ineffective

assistance by failing to argue petitioner’s claim, that trial

counsel was ineffective for failing to object to the six-level

enhancement under U.S.S.G. § 3A1.2(c)(1), with adequate case law.

[DE #91-1 at 12-14].       Appellate counsel raised this claim, and the

Fourth Circuit Court of Appeals found “no conclusive evidence of

ineffective assistance on the face of the record.”                  [DE #88 at 2].

The opinion of the Fourth Circuit noted petitioner’s claim should

be raised, if at all, in a motion pursuant to 28 U.S.C. § 2255.

Id.   Petitioner has done so.        However, petitioner has not alleged

facts to show either that petitioner’s performance was deficient

or that he “would have prevailed on his appeal.”                  Rangel,781 F.3d

at 745.     Therefore, this argument is without merit.

                                  CONCLUSION

      For    the    foregoing   reasons,          the   government’s      motion   to

dismiss, [DE #94], is hereby GRANTED, and petitioner’s motion to

vacate,     [DE    #91],   is   hereby       DISMISSED.       The    court    denies

petitioner’s request for an evidentiary hearing as “the motion and

                                         6

          Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 6 of 7
the files and records of the case conclusively show that the

prisoner is entitled to no relief.”          28 U.S.C. § 2255(b).        The

clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."            28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating   that    reasonable       jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

          16th day of June 2020.
     This ____



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                     7

       Case 4:12-cr-00030-H Document 100 Filed 06/16/20 Page 7 of 7
